DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 01/21/2020.
	Currently, claims 1-12 are examined as below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
	First, the limitation “the top surface of the at least one dielectric layer” in line 6 was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the top surface of the metal electrodes and the at least one dielectric layer” in line 7 was not mentioned before. There is insufficient antecedent basis. 
Third, the term "substantially" in line 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “substantially” within a claim limitation cannot be clearly determined.
Fourth, the limitation “the sidewall contact” in line 9 was not mentioned before. There is insufficient antecedent basis.
Fifth, the limitations “at least one dielectric layer” in lines 9-10 AND in line 11 render the claim indefinite. It is unclear whether such “at least one dielectric layer” is the same at least one dielectric layer as recited earlier in the claim.
Sixth, the limitation “the dielectric constant of at least one dielectric layer” was not mentioned before. There is insufficient antecedent basis.
Lastly, the limitation “right metal electrode” in the last line renders the claim indefinite. It is unclear whether such right metal electrode is the same right metal electrode as recited earlier in the claim. 
	Claim 2 is indefinite, because the limitation “the capacitor separation” was not mentioned before. There is insufficient antecedent basis.
	Claim 3 is indefinite, because the limitation “said thickness of the at least one dielectric layer” was not mentioned before. There is insufficient antecedent basis.
Independent claim 7 is indefinite, because:
	First, the limitation “the first set” in line 4 was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the sidewalls of the interdigitated electrode” in lines 6-7, in which such sidewalls were not mentioned before. There is insufficient antecedent basis.
	Third, the limitation “the sidewalls of the interdigitated electrodes” in lines 6-7, in which such interdigitated electrodes were not mentioned before. There is insufficient antecedent basis.
	Fourth, the limitation “the top surfaces of the first metal electrode, second metal electrode, and the at least one dielectric layer” in lines 8-9, in which such top surfaces were not mentioned before. There is insufficient antecedent basis.
	Fifth, the limitation “the top surfaces of the first metal electrode, second metal electrode, and the at least one dielectric layer” in lines 8-9 renders the claim indefinite. It is unclear whether such second metal electrode is the same second metal electrode as recited earlier in the claim.
	Sixth, the limitation “the dielectric constant of at least one dielectric layer” in line 10 was not mentioned before. There is insufficient antecedent basis.
	Seventh, the limitation “the dielectric constant of at least one dielectric layer” in line 10 renders the claim indefinite. It is unclear whether such at least one dielectric layer is the same at least one dielectric layer as recited earlier in the claim.
	Lastly, the limitation “the first and second interdigitated metal electrodes” were not mentioned before. There is insufficient antecedent basis.
the separation between interdigitated metal electrodes,” in which “the separation” was not mentioned before. There is insufficient antecedent basis.
	Claim 12 is indefinite, because:
	First, the limitation “the surface of the tunable dielectric surface,” in which such surface was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the surface of the tunable dielectric surface,” in which such tunable dielectric surface was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-6 and 8-12 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0141424 A1 to Barth et al. (“Barth”) in view US 2002/0051334 A1 to Zhu et al. (“Zhu”).

    PNG
    media_image1.png
    724
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    559
    media_image2.png
    Greyscale

Regarding independent claim 1, Barth in Figs. 6 and 10 teaches a lateral metal insulator metal (MIM) capacitor (Figs. 6 & 10, capacitor electrodes 210a, 210b are disposed laterally i.e., lateral MIM capacitor) on a substrate 202 (Figs. 6, 10, ¶ 69 & ¶ 31, workpiece 202 for supporting the components formed on its top i.e., substrate) comprising:
a left metal electrode 210b (¶ 74, ¶ 34-¶ 35 & ¶ 6, second capacitor plate 210b including conductive member comprising metal material) on the substrate 202; 
a right metal electrode 210a (¶ 74, ¶ 34-¶ 35 & ¶ 6, first capacitor plate 210a including conductive member comprising metal material) on the substrate 202; 
at least one dielectric layer 224c (¶ 70, third insulating material 224c which is disposed between the first and second capacitor plates 210a, 210b) on the substrate 202 sandwiched between the left metal electrode 210b and right metal electrode 210a wherein 
no metal on the top surface of the at least one dielectric layer 224c (Fig. 10); 
the top surface of the metal electrodes 210a, 210b and the at least one dielectric layer 224c are substantially coplanar (Fig. 10); 

However, Barth does not explicitly disclose the capacitor is a variable capacitor and the dielectric constant of at least one dielectric layer varies according to a direct current (DC) voltage applied across the left metal electrode and right metal electrode.
Zhu recognizes a need for a capacitor having high tunability and being adjustable to wide capacitance ranges (¶ 37-¶ 39) to provide operation for a device application over a range of uses and environments. Zhu satisfies the need by providing a tunable dielectric varactor 10 (i.e., voltage tunable capacitor (Fig. 1, ¶ 15 & ¶ 3)) including a tunable dielectric material 22 (¶ 28-¶ 29) between electrodes (Fig. 1 & ¶ 15, top electrodes 24, 26 & bottom electrodes 14, 16) of the capacitor 10 (Fig. 1 & ¶ 15), in which a dielectric constant of the dielectric material 22 is controlled by an applied DC voltage (¶ 15 & ¶ 4-¶ 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the dielectric layer taught by Barth with the tunable dielectric material taught by Zhu, so as to provide a capacitor having high tunability and being adjustable to wide capacitance ranges to provide operation for a device application over a range of uses and environments
Regarding claim 2, the combination of Barth and Zhu does not explicitly disclose the capacitor separation between the left metal electrode and right metal electrode is less than or equal to 10 microns.
However, it would have been obvious to form the capacitor separation between the left metal electrode and right metal electrode within the claimed range, since it has been held by In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 3, the combination of Barth of Zhu does not explicitly disclose said thickness of the at least one dielectric layer is less than 10 microns.
However, it would have been obvious to form said thickness of the at least one dielectric layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 4, the combination of Barth and Zhu (Fig. 1) further teaches the at least one dielectric layer 22 (Zhu) includes a material from the list containing barium titanate, barium strontium titanate, strontium titanate, potassium niobate, potassium tantalum niobate, potassium tantalate, lead titanate, lead zirconium titanate, lead zirconate, silver niobate, silver tantalum niobate, silver tantalate, and bismuth zinc niobite (Zhu: ¶ 29-¶ 33 & claims 9-11).
Regarding claim 5, the combination of Barth and Zhu (Fig. 1) further teaches the at least one dielectric layer 22 includes a ferroelectric layer (Zhu: ¶ 30 & claim 7).
Regarding claim 6, the combination of Barth and Zhu (Fig. 1) further teaches the at least one dielectric layer 22 includes a paraelectric layer (Zhu: ¶ 4 discloses the tunable ferroelectric materials disclosed in Zhu are paraelectric materials).
Regarding independent claim 7, Barth in Figs. 6 and 10 teaches an interdigitated capacitor (Fig. 6 shows a structure of an interdigitated capacitator) on a substrate 202 (Figs. 6, 10, ¶ 69 & ¶ 31, workpiece 202 for supporting the components formed on its top i.e., substrate) comprising:
a first metal electrode 210b (¶ 74, ¶ 34-¶ 35 & ¶ 6, second capacitor plate 210b including conductive member comprising metal material) including a terminal 218 (Fig. 6 & ¶ 71, second base member 218) connected to a set of fingers 214 (Fig. 6 & ¶ 71, second parallel conductive members 214); 
a second metal electrode 210a (¶ 74, ¶ 34-¶ 35 & ¶ 6, first capacitor plate 210a including conductive member comprising metal material) including a terminal 218 (Fig. 6 & ¶ 71, second base member 218) connected to a set of fingers 214 (Fig. 6 & ¶ 71, second parallel conductive members 214) interdigitated between the first set 214 (Fig. 6); 
at least one dielectric layer 224b, 224c (¶ 71, second insulating material 224b & third insulating material 224c) on a substrate 202 (Figs. 6, 10, ¶ 69 & ¶ 31, workpiece 202 for supporting the components formed on its top i.e., substrate) under the first metal electrode 210b, under the second metal electrode 210a, in between the interdigitated fingers 214 (Fig. 10), and in contact with the sidewalls of the interdigitated electrodes 210a, 210b (Fig. 10); 

However, Barth does not explicitly disclose the capacitor is a variable capacitor and the dielectric constant of at least one dielectric layer varies according to a direct current (DC) voltage applied between the first and second interdigitated metal electrodes.
Zhu recognizes a need for a capacitor having high tunability and being adjustable to wide capacitance ranges (¶ 37-¶ 39) to provide operation for a device application over a range of uses and environments. Zhu satisfies the need by providing a tunable dielectric varactor 10 (i.e., voltage tunable capacitor (Fig. 1, ¶ 15 & ¶ 3)) including a tunable dielectric material 22 (¶ 28-¶ 29) between electrodes (Fig. 1 & ¶ 15, top electrodes 24, 26 & bottom electrodes 14, 16) of the capacitor 10 (Fig. 1 & ¶ 15), in which a dielectric constant of the dielectric material 22 is controlled by an applied DC voltage (¶ 15 & ¶ 4-¶ 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the dielectric layer taught by Barth with the tunable dielectric material taught by Zhu, so as to provide a capacitor having high tunability and being adjustable to wide capacitance ranges to provide operation for a device application over a range of uses and environments
Regarding claim 8, the combination of Barth and Zhu does not explicitly disclose the separation between interdigitated metal electrodes is less than 5 microns.
However, it would have been obvious to form the separation between interdigitated metal electrodes within the claimed range, since it has been held by the Federal circuit that, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9, the combination of Barth and Zhu (Fig. 1) further teaches the at least one dielectric layer 22 (Zhu) includes a material from the list containing barium titanate, barium strontium titanate, strontium titanate, potassium niobate, potassium tantalum niobate, potassium tantalate, lead titanate, lead zirconium titanate, lead zirconate, silver niobate, silver tantalum niobate, silver tantalate, and bismuth zinc niobite (Zhu: ¶ 29-¶ 33 & claims 9-11).
Regarding claim 10, the combination of Barth and Zhu (Fig. 1) further teaches the at least one dielectric layer 22 includes a ferroelectric layer (Zhu: ¶ 30 & claim 7).
Regarding claim 11, the combination of Barth and Zhu (Fig. 1) further teaches the at least one dielectric layer 22 includes a paraelectric layer (Zhu: ¶ 4 discloses the tunable ferroelectric materials disclosed in Zhu are paraelectric materials).
Regarding claim 12, Barth in Fig. 10 further teaches at least one electrode 210a, 210b extends off the surface of the tunable dielectric surface (Fig. 10, the electrodes 210a 210b covers (i.e., extends off) a surface of the dielectric layer 224b 224c (i.e., upper surface of layer 224b and side surfaces of layers 224a, 224b)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                  

/JAY C CHANG/Primary Examiner, Art Unit 2895